PER CURIAM.
Plaintiffs appeal a judgment on the pleadings entered in favor of defendants in a legal malpractice action. We reverse.
After reviewing the complaint and answer, we are of the opinion that, inarticulate though it may be in some places, the complaint did state a cause of action and factual questions remain. Therefore, judgment on the pleadings was inappropriate in this instance. McAbee v. Edwards, 340 So.2d 1167 (Fla. 4th DCA 1976); See also General GMC Truck Sales And Serv. v. Simm, 430 So.2d 998 (Fla. 4th DCA 1983); Riccio v. Stein, 559 So.2d 1207 (Fla. 3d DCA 1990) rev dismissed, 567 So.2d 436 (Fla.1990).
REVERSED.
DELL, WALDEN and GUNTHER, JJ., concur.